Tom Hicks prosecutes this appeal to reverse a judgment of conviction for the crime of uttering a forged instrument. There is no bill of exceptions, and the sole reliance for a reversal of the judgment is that the court erred in overruling the defendants motion in arrest of judgment. Under our statute, a judgment can only be arrested on the ground that the facts alleged in the indictment did not constitute a public offense within the jurisdiction of the court. Dover v. State,165 Ark. 496, 265 S.W. 76; and Lewis v. State, 169 Ark. 340,275 S.W. 663.
The indictment contains the essential elements of the crime charged as defined in Ferrel v. State, 165 Ark. 541,265 S.W. 62. There is no error upon the face of the record, and the judgment will be affirmed.